 Case: 4:19-cv-02561-SNLJ Doc. #: 45 Filed: 01/27/21 Page: 1 of 3 PageID #: 276




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

WILLIAM VAN OYEN,                                 )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )      Case No. 4:19-CV-2561-SNLJ
                                                  )
MSH CHEVROLET CADILLAC, INC.,                     )
d/b/a ELCO CHEVROLET d/b/a ELCO                   )
CADILLAC,                                         )
                                                  )
                      Defendant.                  )

                            MEMORANDUM AND ORDER

       Plaintiff William van Oyen brought this employment discrimination lawsuit

against his former employer, defendant MSH Chevrolet Cadillac, Inc., d/b/a ELCO

Chevrolet and ELCO Cadillac. This matter is before the Court on defendant’s motion to

compel [#41], which has been fully briefed.

       Defendant seeks an order compelling plaintiff to execute an authorization for

plaintiff’s employment records from his current employer, the Dean Team. Plaintiff

asserts he was terminated due to his age, but defendant contends he was terminated as a

disciplinary sanction for his use of unprofessional and inappropriate language in front of

customers. Defendant argues that it is entitled to investigate plaintiff’s behavior for other

employers as it pertains to both plaintiff’s allegations and defendant’s defenses.

Although plaintiff has authorized release of employment records for prior employers, he

has refused to execute an authorization for his current employer.
 Case: 4:19-cv-02561-SNLJ Doc. #: 45 Filed: 01/27/21 Page: 2 of 3 PageID #: 277




       Federal Rule of Civil Procedure 26(b)(1) defines the scope of permissible

discovery. “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case[.]” Fed.

R. Civ. P. 26(b)(1).

       Plaintiff argues that the current employment records are irrelevant and therefore

not discoverable because plaintiff says he has not put his current employment at issue in

the case. Plaintiff believes that defendant hopes to use some other possible incident of

misconduct in his current employment to show plaintiff has proclivities to some bad

behavior. Defendant denies it is conducting a fishing expedition. Defendant says it has

reason to believe that plaintiff has referred to himself as the “G.O.A.T.” and “B.V.O.”

while working elsewhere despite alleging here that those terms are discriminatory and

offensive. Defendant also responds that the records will go to plaintiff’s credibility. This

Court has found that both prior and subsequent employment records “are likely to lead to

the discovery of admissible evidence regarding Plaintiff's credibility and Defendant's

defenses.” Wolfe v. Gallagher Bassett Services Inc., 4:11CV01610 ERW, 2012 WL

1357751, at *2 (E.D. Mo. Apr. 19, 2012) (citing Lyoch v. Anheuser–Busch Cos., Inc., 164

F.R.D. 62, 68 (E.D. Mo. 1995) (personnel files may lead to admissible evidence

regarding plaintiff's credibility)). Defendant also notes that plaintiff did execute

authorizations for records from his previous employers, and the current employer’s

records are no less relevant.




                                              2
 Case: 4:19-cv-02561-SNLJ Doc. #: 45 Filed: 01/27/21 Page: 3 of 3 PageID #: 278




      Accordingly,

      IT IS HEREBY ORDERED that defendant’s motion to compel is GRANTED.

      IT IS FURTHER ORDERED that plaintiff shall execute an authorization for

release of records from his current employer no later than February 1, 2021.

      Dated this 27th day of January, 2021.




                                           _____________________________________
                                           STEPHEN N. LIMBAUGH, JR.
                                           UNITED STATES DISTRICT JUDGE




                                            3
